             Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 1 of 17




          UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                               PENNSYLVANIA

Zachary Watson and                                             #__2:20-cv-977 _______
Z Watson Enterprises LLC
d/b/a Genisys Body Arts and                                    JURY TRIAL DEMANDED
Z. Watson Piercing

                         Plaintiffs,

v.

Allyx Foster

                         Defendant.

                                             COMPLAINT

                                                PARTIES

        1.       Plaintiff, Zachary Watson, is an adult individual and resident of the

Commonwealth of Pennsylvania, residing at the address of 546 Valley Road, Ambridge,

Pennsylvania 15003.

        2.       Plaintiff, Z Watson Enterprises LLC d/b/a Genisys Body Arts and Z. Watson

Piercing, is a Pennsylvania limited liability company with a primary business address of 546

Valley Road, Ambridge, Pennsylvania 15003.

        3.       Defendant, Allyx Foster, is an adult individual and a resident of the State of North

Dakota, residing at the address of 825 N. Second Street, Bismarck, North Dakota 58501.

        4.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand

trial by jury in this action of all issues so triable.

                                   JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the parties and subject matter in this civil action.

Plaintiffs are a citizen of Pennsylvania and a Pennsylvania limited liability company, and



                                                     1
            Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 2 of 17




Defendant, upon information and belief, is a citizen of North Dakota. The amount in controversy

in this case, exclusive of interests and costs, exceeds the sum of $75,000.

       6.       Venue is proper in the United States District Court for the Western District of

Pennsylvania pursuant to 28 U.S.C. § 1391(b)(1) and (2), in that this is a judicial district in

which a substantial part of the events or omissions giving rise to the claims asserted in this

Complaint occurred.

                                             FACTS

       7.       Plaintiff Watson is the owner of Plaintiff Z Watson Enterprises LLC d/b/a

Genisys Body Arts and Z. Watson Piercing (hereinafter collectively known as the “Z Watson

Plaintiffs”), in Sewickley, Pennsylvania, an establishment offering piercing, body art, and body

modification services.

       8.       Beginning in April 2019, Defendant entered into an apprenticeship with Plaintiff

Watson to learn piercing, body art, and body modification skills.

       9.       Defendant remained in this apprenticeship until September 2019, at which point

Defendant left the apprenticeship to take a position with a business that performed piercing, body

art, and body modification services located in Bismarck, North Dakota.

       10.      During the course of this apprenticeship, Plaintiff Watson and the Defendant

engaged in consensual sexual activity.

       11.      Defendant also electronically sent Plaintiff Watson photographs and video

recordings of a sexual nature.

       12.      On or about June 19, 2020, Defendant made a public post to the social media

platform Facebook, specifically identifying Plaintiff Watson and Plaintiff Z Watson Enterprises

LLC d/b/a Genisys Body Arts and Z. Watson Piercing by name, alleging that Plaintiff Watson



                                                 2
          Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 3 of 17




engaged in sexually predatory and manipulative behavior towards her, coerced Defendant into

nonconsensual sexual activity, and threatened Defendant with repercussions and “blacklisting”

should Defendant share reports of this alleged activity. A true and accurate copy of screenshots

of this Facebook post is attached hereto as Exhibit “A”.

       13.     Specifically, Defendant alleges in her post that Plaintiff Watson “is a con artist, a

master manipulator, an abuser, and a predator” and that she “was backed into a corner and

manipulated into sexual contact” with Plaintiff Watson. Defendant further alleges in her post that

she was forced into “sharing intimate photos and videos of myself” to appease Plaintiff Watson.

See Exhibit “A”.

       14.     Numerous other social media posters have commented on Defendant’s post,

making further unfounded general allegations of sexually predatory behavior and abuse against

Plaintiff Watson.

       15.     Subsequent to the Defendant’s social media post, the post garnered over 180

comments, 450 shares, and 500 reactions from members of the community.

       16.     Subsequent to the Defendant’s social media post, the Z Watson Plaintiffs became

the subject of social media outcry and the target of additional social media posts.

       17.     On or about June 22, 2020, Defendant made another public post to the social

media platform Facebook, specifically identifying Plaintiff Watson and Plaintiff Z Watson

Enterprises LLC d/b/a Genisys Body Arts and Z. Watson Piercing by name, reasserting the

unfounded claims contained in her original post of June 20, 2020. A true and accurate copy of

this Facebook post is attached hereto as Exhibit “B”.

       18.     Defendant’s additional social media post garnered over 200 reactions, comments,

and shares from members of the community.



                                                 3
          Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 4 of 17




       19.     Upon information and belief, Defendant also posted these unfounded allegations

to additional social media forums and/or platforms, including Instagram and Reddit.

       20.     Subsequent to Defendant’s social media posts, users uploaded negative reviews of

the Z Watson Plaintiffs to social media platforms and online business review forums, such as

Yelp, causing Plaintiffs to lose existing and potential customers, and substantial revenue. A true

and accurate copy is attached hereto as Exhibit “C”.

       21.     Subsequent to Defendant’s social media posts, upon information and belief, on or

about June 27, 2020, an online petition was created on the website change.org that contained

false and defamatory statements stemming from the false allegation made by the Defendant

regarding the Z Watson Plaintiffs. A true and accurate copy is attached hereto as Exhibit “D”.

       22.     Subsequent to Defendant’s social media posts, the Z Watson Plaintiffs have lost

clients and revenue due to the negative impact upon Plaintiff Watson and his business’s

reputation.

       23.     Plaintiffs have suffered economic and financial loss as a result of the Defendant’s

social media posts.

       24.     At no point in time has Plaintiff Watson raped and/or sexually assaulted

Defendant.

       25.     At no point in time has Plaintiff Watson coerced or manipulated Defendant into

sharing photographs or video recordings of a sexual nature.

       26.     The sexual interactions which occurred between Plaintiff Watson and Defendant

were consensual.




                                                4
            Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 5 of 17




          27.   The accusation that Plaintiff Watson engaged in non-consensual sexual relations

with any person and/or sexually abused any person and/or acted in a sexually predatory manner

toward any person is unequivocally and absolutely false.

          28.   The statements made by Defendant were knowingly false or made with disregard

for their veracity.

          29.   The statements made by Defendant were made without cause and with actual

malice.

          30.   The Defendant published the remarks to third parties and on public forums with

knowledge of the falsity of the statements or in reckless disregard of their truth or falsity.

          31.   Upon information and belief, Defendant further recruited other social media users

to engage in a campaign of making false allegations or false reports via social media posts of

sexual misconduct and/or sexually manipulative and predatory behavior on behalf of the Z

Watson Plaintiffs and to spread and/or republish the Defendant’s false statements

          32.   The nature of these words and comments provide the understanding to the

recipient of their defamatory meaning, and the recipient received an understanding that such

comments were intended to apply to the Z Watson Plaintiffs because the Plaintiff Watson’s name

and the name of his place of business was used in conjunction with the Defendant’s comments.

          33.   The statements made by the Defendant about the Plaintiff were false.

          34.   The publication was not privileged.

          35.   Plaintiff Watson was harmed by and did in fact suffer damages because of

Defendant’s publication of false statements about Plaintiff Watson, including but not limited to

the loss of gainful employment and income, harm to Plaintiff’s reputation, emotional distress,




                                                  5
          Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 6 of 17




humiliation, mortification, and embarrassment, sleeplessness and anxiety and other damages that

may arise during the course of discovery and the course of this trial.

       36.     Plaintiff Z Watson Enterprises LLC d/b/a Genisys Body Arts and Z. Watson

Piercing was harmed by and did in fact suffer damages because of Defendant’s publication of

false statements about Plaintiff Watson, including but not limited to loss of revenue, loss of

business reputation, interference with business relations with existing clientele, interference with

business relations with potential clients, and interference with professional relationships with

business and trade associations.

                             COUNT I – DEFAMATION
    Zachary Watson, an adult individual, and Z Watson Enterprises, a limited liability
                     company v. Allyx Foster, an adult individual

       37.     The Z Watson Plaintiffs hereby incorporate each of the foregoing paragraphs

within Plaintiffs’ Complaint as if each were set forth more fully at length herein.

       38.     The Defendant negligently or with actual malice published false and defamatory

statements regarding the Z Watson Plaintiffs to Defendant’s public social media account.

       39.     The defamatory statements had a tendency to and did put the Z Watson Plaintiffs

in a false light, were meant to harass and continue to harass the Z Watson Plaintiffs, put Plaintiff

Watson in imminent fear of the Defendant making additional comments to family, friends, co-

workers and superiors, caused Plaintiff Watson great anxiety and put immense strain on the Z

Watson Plaintiffs’ relationships.

       40.     These defamatory statements further had a tendency to and did put Plaintiff Z

Watson Enterprises LLC d/b/a Genisys Body Arts and Z. Watson Piercing in a false light, were

meant to harass and continue to harass Plaintiff Z Watson Enterprises LLC d/b/a Genisys Body

Arts and Z. Watson Piercing, and harm Plaintiff Z Watson Enterprises LLC d/b/a Genisys Body



                                                 6
          Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 7 of 17




Arts and Z. Watson Piercing’s reputation and standing in the community and among its business

relations, clientele, and potential clientele.

        41.     The statements Defendant made were not privileged.

        42.     Defendant made the social media post in question herein in bad faith.

        43.     Defendant knew that Plaintiff Watson did not engage in non-consensual sexual

intercourse with Defendant.

        44.     Defendant knew that Plaintiff Watson did not engage in sexually manipulative or

predatory conduct.

        45.     Defendant’s social media post was done purposefully, maliciously, reckless, and

with the intent to defame Plaintiff.

        46.     To date, Defendant continues to defame and harass the Z Watson Plaintiffs.

        47.     As a direct and proximate result of Defendant’s wrongful conduct, the Z Watson

Plaintiffs have suffered substantial economic injury, loss of goodwill, harm to their reputations,

loss of esteem and standing in the community, loss of esteem and standing within their family,

emotional distress, continued defamatory statements, stress and hardship upon their relationship,

stress and hardship upon their relationships with their family members, and humiliation.

        48.     The Defendant’s harassing and malicious conduct has and continues to take a toll

on Plaintiff Watson’s emotional well-being.

        49.     The accusation that Plaintiff Watson engaged in non-consensual sexual

intercourse with the Defendant is false.

        50.     The accusation that Plaintiff Watson engaged in non-consensual sexual

intercourse with any person is false.




                                                 7
             Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 8 of 17




           51.   The accusation that Plaintiff Watson engaged in non-consensual sexual

intercourse is defamation per se.

           52.   Defendant published the remarks to third parties, identified in averments set forth

above, with knowledge of the falsity of the statements or in reckless disregard of their truth or

falsity.

           53.   The publication was not privileged.

           54.   The defamatory statements were not privileged.

           55.   The publication of these remarks has resulted in damage to Plaintiff Watson’s

reputation within the community and economic loss, including, but not limited to, the following:

                 a.     Emotional distress;

                 b.     Humiliation, mortification, and embarrassment;

                 c.     Constant fear of having his reputation defamed;

                 d.     Sleeplessness and anxiety;

                 e.     Loss of reputation;

                 f.     Loss of revenue;

                 g.     Other damages that may arise during the course of discovery and through

                        this trial.

           56.   The publication of these remarks has resulted in damage to Plaintiff Z Watson

Enterprises LLC d/b/a Genisys Body Arts and Z. Watson Piercing’s reputation within the

community and economic loss, including, but not limited to, the following:

                 a.     Humiliation, mortification, and embarrassment;

                 b.     Loss of reputation;

                 c.     Loss of existing clientele and potential future clientele;



                                                   8
          Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 9 of 17




               d.      Loss of revenue;

               e.      Other damages that may arise during the course of discovery and through

                       this trial.

       WHEREFORE, Plaintiffs Zachary Watson and Z Watson Enterprises LLC d/b/a Genisys

Body Arts and Z. Watson Piercing demand judgment in their favor and against Defendant Allyx

Foster for damages from Defendant in an amount to be determined at trial, in excess of $75,000,

punitive damages against Defendant in an amount to be determined at trial, costs of suit and fees,

and for such other and further relief this Honorable Court deems just and proper.

                    COUNT II – INTRUSION UPON SECLUSION
          Zachary Watson, an adult individual v. Allyx Foster, an adult individual

       57.     The Z Watson Plaintiffs hereby incorporate each of the foregoing paragraphs

within Plaintiffs’ Complaint as if each were set forth more fully at length herein.

       58.     While Plaintiff Watson denies the truthfulness of the Defendant’s afore-described

allegations, any such information regarding Plaintiff Watson’s alleged engagement in non-

consensual sexual activity are personal and private to him.

       59.     Defendant sought to maliciously and falsely accuse Plaintiff Watson of engaging

in inappropriate sexual conduct and in so doing made a public social media post to report the

false statements.

       60.     The false light in which Plaintiff Watson was placed would be highly offensive to

a reasonable person.

       61.     The Defendant had knowledge of or acted in reckless disregard as to the falsity of

the allegations that Plaintiff engaged in non-consensual sexual activity and the false light in

which the Plaintiff was placed by the dissemination of such false, defamatory information.




                                                 9
         Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 10 of 17




       WHEREFORE, Plaintiffs Zachary Watson and Z Watson Enterprises LLC d/b/a Genisys

Body Arts and Z. Watson Piercing demand judgment in their favor and against Defendant Allyx

Foster for damages from Defendant in an amount to be determined at trial, in excess of $75,000,

punitive damages against Defendant in an amount to be determined at trial, costs of suit and fees,

and for such other and further relief this Honorable Court deems just and proper.

        COUNT III – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
         Zachary Watson, an adult individual v. Allyx Foster, an adult individual

       62.     The Z Watson Plaintiffs hereby incorporate each of the foregoing paragraphs

within Plaintiffs’ Complaint as if each were set forth more fully at length herein.

       63.     Defendant’s conduct as outlined above was intentional.

       64.     Defendant’s conduct as outlined above was extreme, outrageous and of such

character as not to be tolerated by a civilized society.

       65.     Defendant’s conduct as outlined above was for an ulterior motive or purpose.

       66.     Defendant’s conduct resulted in severe and serious emotional distress.

       67.     As a direct and proximate result of Defendant’s conduct, Plaintiff Watson has

been damaged in the manner outlined above.

       WHEREFORE, Plaintiffs Zachary Watson and Z Watson Enterprises LLC d/b/a Genisys

Body Arts and Z. Watson Piercing demand judgment in their favor and against Defendant Allyx

Foster for damages from Defendant in an amount to be determined at trial, in excess of $75,000,

punitive damages against Defendant in an amount to be determined at trial, costs of suit and fees,

and for such other and further relief this Honorable Court deems just and proper.

COUNT IV – INVASION OF PRIVACY (PUBLICITY PLACING A PERSON IN FALSE
                                    LIGHT)
      Zachary Watson, an adult individual v. Allyx Foster, an adult individual




                                                  10
         Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 11 of 17




        61. The Z Watson Plaintiffs hereby incorporate and adopt by reference each of the

foregoing paragraphs as though fully set forth herein.

        62. The foregoing facts demonstrate that there was publicity concerning Defendant’s

false statements about Plaintiff Watson made by Defendant on social media websites.

        63. The publicity was to the public in general and to those with whom Plaintiff Watson

had a business relationship.

        64. The information was made objectionable by attributing to Plaintiff Watson’s

characteristics.

        65. Defendant’s false statements about Plaintiff Watson made by Defendant on social

media platforms and/or forums are of the nature of which a reasonable person would find highly

offensive.

        66. The Defendant had knowledge or acted in reckless disregard as to the falsity of the

publicized matter and the false light in which Plaintiff Watson would be placed.

        67. The publicity caused by the Defendant placed Plaintiff Watson in a false light and

invaded his privacy.

        68. As a direct and proximate result of the Defendant’s actions, Plaintiff Watson has

suffered and continues to suffer damages, including but not limited to mortification,

embarrassment, humiliation, emotional distress and mental pain.

        WHEREFORE, Plaintiffs Zachary Watson and Z Watson Enterprises LLC d/b/a Genisys

Body Arts and Z. Watson Piercing demand judgment in their favor and against Defendant Allyx

Foster for damages from Defendant in an amount to be determined at trial, in excess of $75,000,

punitive damages against Defendant in an amount to be determined at trial, costs of suit and fees,

and for such other and further relief this Honorable Court deems just and proper.



                                                11
         Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 12 of 17




                        COUNT V –INVASION OF PRIVACY
                      (PUBLICITY GIVEN TO PRIVATE LIFE)
          Zachary Watson, an adult individual v. Allyx Foster, an adult individual

       69. The Z Watson Plaintiffs hereby incorporate and adopt by reference each of the

foregoing paragraphs as though fully set forth herein.

       70. Defendant publicized private facts, including but not limited to information regarding

the relationships and sexual activities of Plaintiff Watson, Plaintiff Watson’s place of business,

Plaintiff Z Watson Enterprises LLC d/b/a Genisys Body Arts and Z. Watson Piercing, and the

nature of private conversations and social interactions on Defendant’s social media platforms

and/or forums.

       71.The above information about the Z Watson Plaintiffs was private information, and not

meant for publication to the general public.

       72. The publication of this private information stated above is of the nature which would

be highly offensive to a reasonable person.

       73. The above described private information of the Z Watson Plaintiffs is not a matter of

legitimate concern to the public.

       WHEREFORE, Plaintiffs Zachary Watson and Z Watson Enterprises LLC d/b/a Genisys

Body Arts and Z. Watson Piercing demand judgment in their favor and against Defendant Allyx

Foster for damages from Defendant in an amount to be determined at trial, in excess of $75,000,

punitive damages against Defendant in an amount to be determined at trial, costs of suit and fees,

and for such other and further relief this Honorable Court deems just and proper.

                       COUNT VI – INJURIOUS FALSEHOOD
          Zachary Watson, an adult individual v. Allyx Foster, an adult individual

       74.       The Z Watson Plaintiffs hereby incorporate and adopt by reference each of the

foregoing paragraphs as though fully set forth herein.

                                                12
          Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 13 of 17




        75.    Plaintiff Watson was employed at Plaintiff Z Watson Enterprises LLC d/b/a

Genisys Body Arts and Z. Watson Piercing, a business he owned, which, among other things,

performed piercings and provided body art and body modification services.

        76.    The Defendant did on June 19, 2020 and June 22, 2020 make public social media

posts which falsely accused Plaintiff Watson of engaging in non-consensual sexual intercourse

with the Defendant, along with allegations of sexually manipulative and predatory behavior.

        77.    These statements were false.

        78.    The Defendant did or should have recognized that making a public post on social

media would lead to pecuniary loss on the part of Plaintiff Watson.

        79.    Subsequent to the Defendant’s social media posts, the Z Watson Plaintiffs did

indeed begin losing customers and potential clients.

        80.    The Z Watson Plaintiffs suffered pecuniary loss as a result of Defendant’s social

media post.

        81.    Defendant knew the statements regarding the Z Watson Plaintiffs was false or

acted in reckless disregard to the truth or falsity of said statements.

        82.    Based upon the foregoing, Defendant made false publications intending or in

reckless disregard that these statements would result in a pecuniary loss to the Z Watson

Plaintiffs.

        83.    As a result of the Defendant’s conduct, Plaintiff has suffered great and irreparable

harm and monetary damages.

        WHEREFORE, Plaintiffs Zachary Watson and Z Watson Enterprises LLC d/b/a Genisys

Body Arts and Z. Watson Piercing demand judgment in their favor and against Defendant Allyx

Foster for damages from Defendant in an amount to be determined at trial, in excess of $75,000,



                                                  13
         Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 14 of 17




punitive damages against Defendant in an amount to be determined at trial, costs of suit and fees,

and for such other and further relief this Honorable Court deems just and proper.

     COUNT VII – TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS
    Zachary Watson, an adult individual, and Z Watson Enterprises, a limited liability
                     company v. Allyx Foster, an adult individual

       84.     The Z Watson Plaintiffs hereby incorporate and adopt by reference each of the

foregoing paragraphs as though fully set forth herein.

       85.     The Z Watson Plaintiffs had existing business relationships with third parties,

including his existing clientele, suppliers, and potential clientele.

       86.     The Defendant interfered with these existing and potential business relationships

through the dissemination and publication of false statements regarding allegations that Plaintiff

Watson had engaged in non-consensual sexual activity with Defendant and others, and that

Plaintiff Watson had demonstrated sexually manipulative and predatory behavior towards

Defendant and others.

       87.     The Defendant was not privileged to act in this manner.

       88.     The Z Watson Plaintiffs did suffer pecuniary loss as a result of said conduct.

       WHEREFORE, Plaintiffs Zachary Watson and Z Watson Enterprises LLC d/b/a Genisys

Body Arts and Z. Watson Piercing demand judgment in their favor and against Defendant Allyx

Foster for damages from Defendant in an amount to be determined at trial, in excess of $75,000,

punitive damages against Defendant in an amount to be determined at trial, costs of suit and fees,

and for such other and further relief this Honorable Court deems just and proper.

                COUNT XIII – REQUEST FOR INJUNCTIVE RELIEF
    Zachary Watson, an adult individual, and Z Watson Enterprises, a limited liability
                     company v. Allyx Foster, an adult individual




                                                  14
         Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 15 of 17




       89.     The Z Watson Plaintiffs hereby incorporate and adopt by reference each of the

foregoing paragraphs as though fully set forth herein.

       90.     The Z Watson Plaintiffs will be irreparably injured and damaged if Defendant is

permitted to continue to disseminate false, defamatory information regarding the Plaintiff

Watson engaging in non-consensual sexual activities.

       91.     The Z Watson Plaintiffs are without an adequate remedy at law because there are

no damages that can compensate for the loss of the value of the Z Watson Plaintiffs’ reputation

within the community and having false allegations reported against the Z Watson Plaintiffs on

social media websites and within the local community.

       92.     In the short time in which Defendant has disseminated the afore-described

defamatory statements, Plaintiff Watson’s mental, physical and emotional health has suffered.

       93.     In the short time in which Defendant has disseminated the afore-described

defamatory statements, The Z Watson Plaintiffs’ reputation within the community has suffered.

       94.     The Z Watson Plaintiffs have been and continue to be harassed by the

Defendant’s false, malicious defamatory statements.

       95.     The Z Watson Plaintiffs believe and therefore aver that based upon the

Defendant’s dissemination of false, malicious, defamatory statements to Defendant’s social

media followers, these acts will continue unless restrained by the Court.

       96.     No adequate remedy at law exists to address the intentional, on-going

dissemination of false information by the Defendant regarding the false allegations that Plaintiff

Watson engaged in non-consensual sexual activity.




                                                15
         Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 16 of 17




       97.      The Z Watson Plaintiffs have no adequate remedy at law because of substantial

injury that Defendant has caused and will continue to cause as a result of her wrongful

divulgence of false, defamatory information.

       WHEREFORE, Plaintiffs Zachary Watson and Z Watson Enterprises LLC d/b/a Genisys

Body Arts and Z. Watson Piercing demand judgment in their favor and against Defendant Allyx

Foster for damages from Defendant in an amount to be determined at trial, in excess of $75,000,

punitive damages against Defendant in an amount to be determined at trial, costs of suit and fees,

and for such other and further relief this Honorable Court deems just and proper.

       1. As against Defendant Allyx Foster issue a Permanent Injunction after a trial on the

             merits:

                a. Enjoining Defendant Allyx Foster from dissemination of false information

                       regarding the false allegations that Plaintiff Zachary Watson engaged in non-

                       consensual sexual activity.

                b. Enjoining Defendant Allyx Foster from harassing and/or contacting Plaintiffs.

                c. Enjoining Defendant Allyx Foster from maintaining the social media post

                       regarding the Z Watson Plaintiffs as viewable on her social media platforms.

                d. Award damages to the Z Watson Plaintiffs based upon the unlawful and

                       improper actions of Defendant;

                e. Award the Z Watson Plaintiffs reasonable attorneys’ fees, interest, expenses,

                       and costs of this action; and

                f. Grant such other relief as justice may require.

       2. Unless the foregoing injunctive relief is granted against the Defendant, the Z Watson

             Plaintiffs will be irreparably harmed. More harm will result from the denial of



                                                       16
Case 2:20-cv-00977-RJC Document 1 Filed 06/29/20 Page 17 of 17




 injunctive relief than from the granting of injunctive relief, and the public interest will

 not be adversely affected.



                                                    Respectfully submitted,

                                                    HARDIN THOMPSON, P.C.


                                                    /s/ Kenneth J. Hardin II ______
                                                    Kenneth J. Hardin II
                                                    PA ID 58303
                                                    The Frick Building
                                                    437 Grant Street, Suite 620
                                                    Pittsburgh, PA 15219
                                                    (412) 315-7195
                                                    (412) 315-7386 (fax)
                                                    KenHardin@hardinlawpc.net
                                                    Counsel for Plaintiff




                                       17
